MEMORANDUM**
Taniguchi v. Schultz1 holds that Immigration and Nationality Act § 212(h) (8 U.S.C. § 1182(h)) does not violate equal protection by distinguishing between lawful and non-lawful permanent residents convicted of aggravated felonies. Taniguchi thus precludes the habeas relief sought by Parra-Morales in his first writ.
The appeal of the stay is moot, and we need not decide it, because (1) Parra-Morales was nevertheless eventually released; (2) the basis for issuing the writ was vitiated by Taniguchi-, and (3) our decision in *216Kim v. Ziglar,2 providing for release, was reversed by the Supreme Court. See Demore v. Kim.3
REVERSED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. 303 F.3d 950, 957-58 (9th Cir.2002).


. 276 F.3d 523 (9th Cir.2002).


. — U.S. —, 123 S.Ct. 1708, 155 L.Ed.2d 724 (2003).